Citation Nr: 0210286	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anterior cervical 
fusion for herniated nucleus pulposus, C6-7, with right arm 
radicular symptoms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1989.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a June 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In a February 2001 decision, the Board determined that new 
and material evidence had been presented to reopen a claim of 
entitlement to service connection for hyperthoracic back 
pain.  The Board remanded that issue as well as the issue of 
entitlement to service connection for anterior cervical 
fusion for herniated nucleus pulposus, C6-7, with right arm 
radicular symptoms to the RO for further development.  In an 
April 2002 rating action, the RO granted entitlement to 
service connection for hyperthoracic back pain with 
intrascapular pain, evaluated as 10 percent disabling, 
effective from June 2, 1998.  The veteran has not filed a 
notice of disagreement as to that determination.  Thus, that 
issue is no longer before the Board for appellate 
consideration.  The issue of entitlement to service 
connection for anterior cervical fusion for herniated nucleus 
pulposus, C6-7, with right arm radicular symptoms has been 
returned to the Board for further appellate consideration.  

Finally, additional medical evidence was received by the 
Board in July 2002, consisting of physical therapy records 
and a private physician statement dated in 2002.  The Board 
has considered this newly submitted evidence in its decision 
herein.  The Board notes that there is no longer a regulatory 
requirement that the veteran submit a waiver of RO 
consideration of such evidence.  See 67 Fed. Reg. 3099 (Jan. 
23, 2002).  

A private treatment record dated in 1997 indicates that the 
veteran's right leg injury and resultant biomechanical defect 
and subsequent pelvic instability translated to the 
sacroiliac joint and lumbar spine causing chronic 
subluxations.  The matter of service connection for a low 
back disability, which is not inextricably intertwined with 
the issue on appeal, is referred to the RO for appropriate 
action.  


FINDING OF FACT

Anterior cervical fusion for herniated nucleus pulposus, C6-
7, with right arm radicular symptoms was not manifested 
during military service or within one year of discharge from 
service, and is not otherwise related to the veteran's 
military service in any way.  



CONCLUSION OF LAW

Anterior cervical fusion for herniated nucleus pulposus, C6-
7, with right arm radicular symptoms was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, service medical records, and all VA and 
private treatment records identified by the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board in December 2000.  Other 
specific letters from the RO to the veteran, including those 
in June 2001, indicated what duties the veteran had with 
regard to certain evidence and what the VA still needed to 
do.  Subsequently, additional evidence was received; there 
does not appear to be further pertinent outstanding evidence.  
The Board therefore finds that the notice requirements of the 
new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Private treatment records dated from 1985 to 1987 demonstrate 
the veteran was involved in a motorcycle accident in 
September 1987 and received treatment for injuries to the 
right hand and right knee.  The right knee and hand were 
noted as swollen and tender, but all other extremities were 
noted as normal and the neck was supple.  

Service medical records demonstrate that upon pre-induction 
examination dated in July 1987, the veteran's systems were 
clinically evaluated as normal with the exception of chronic 
dermatitis, corrected vision, and hearing loss.  Clinical 
records demonstrate relevant complaints of back pain in 
December 1987 and January 1988.  It was noted that the 
veteran's pain started after November 1987 and that he had 
been involved in a motorcycle accident in September 1987.  
The veteran's pain was described as in the area of T2 and T3 
and constant and aching in nature.  A January 1988 radiology 
report of the thoracic spine demonstrates slight scoliosis of 
the thoracic spine and lumbar spine with no bone destruction 
or fractures and no significant degenerative change.  The 
veteran complained of back pain between his shoulder blades 
in March 1988.  An assessment of low back pain/muscle strain 
was noted.  In March 1988, the veteran fell 10 feet from a 
ladder and suffered a comminuted fracture of the distal right 
tibia.  In April 1988, the veteran complained of left hip 
pain.  A Medical Board report dated in April 1988 
demonstrates that the veteran's physical examination was 
within normal limits with the exception of his right ankle.  
An August 1988 clinical record notes back pain in the T6 
area.  Upon separation examination dated in October 1988, the 
veteran's systems were clinically evaluated as normal with 
the exception of a status post fracture of the right 
tibia/fibula and related scarring.  

A private clinical record dated in August 1989 demonstrates 
that the veteran complained of back pain between his shoulder 
blades.  It was noted that there was no obvious back 
pathology and the veteran was treated with medication.  

Upon VA orthopedic examination dated in June 1989, the 
veteran complained of upper back pain, which increased after 
a fall in April 1988.  Physical examination revealed a very 
mild round back deformity with severe crepitation and popping 
on range of motion of the upper thoracic spine.  He had full 
range of motion of the thoracic, cervical, and lumbar spine.  
Radiological examination of the thoracic and lumbar spine 
revealed some end-plate abnormalities in the vertebrae of the 
upper thoracic spine, but no severe deformity present.  A 
relevant assessment of mild, round back deformity of the 
thoracic spine with evidence of end-plate abnormality 
suggestive of very, very mild Scheuermann's disease was 
noted.  The examiner opined that the veteran's back problems 
were secondary to very mild Scheuermann's disease and 
suspected that his back pain would be progressive over the 
years.  A VA general medical examination dated in June 1989 
demonstrates complaints of low back pain, but no physical 
findings relevant to the back.  A relevant impression of 
chronic low back pain was noted.  

Relevant VA outpatient treatment records dated from 1991 to 
1996 demonstrate complaints of neck pain and notations of C6-
7 disc herniation.  Various relevant diagnoses of arthralgia, 
musculoskeletal pain, and chronic cervical pain were noted.  
Radiological examination of the cervical spine in September 
1994 was noted as normal.

Private treatment records received from Dr. R. Perez and 
dated from 1993 to 1994 are silent for any complaints, 
treatment, or diagnoses related to the back or thoracic 
spine.  

A February 1996 memorandum signed by a VA physician indicates 
that the veteran had been seen for follow-up and further 
work-up of an old back injury.  It was noted that he could 
return to work the next day.  

Private clinical records received from K. Melton, D. C., and 
dated in 1997 demonstrate treatment for chronic 
musculoskeletal pain.  It was noted that the veteran's right 
leg injury and resultant biomechanical defect and subsequent 
pelvic instability translated to the sacroiliac joint and 
lumbar spine causing chronic subluxations.  Clinical records 
received from a private chiropractor and dated in 1998 
demonstrate complaints of pain in the low back, upper back, 
and neck.  An unidentified private treatment record dated in 
November 1997 demonstrates that the veteran reported a 
history of a fall in 1988 and had a history of cervical spine 
injury associated with the fall.  

Private treatment records received from Dr. R. Luna and dated 
from 1995 to 1998 demonstrate complaints of chronic upper 
back discomfort since 1988 as well as mid and lower back 
pain.  A December 1997 letter to Dr. Luna from a private 
chiropractor indicates facet imbrication at the L5-S1 level, 
a mild posterior disc wedging at the same level, 
retrolisthesis of L4-L5 on the L5-S1 level, and apparent mild 
thoracic translation to the left in mid-thoracic spine.  

Upon VA examination of the joints dated in April 1999, the 
veteran reported a history of upper back pain, which began 
during boot camp.  The veteran denied any history of injury.  
It was noted that the veteran had been found to have a 
significant disc herniation at C6-7 on the right side after 
he developed right arm and shoulder symptoms two to three 
years earlier.  It was also noted that the veteran had 
undergone anterior cervical fusion of the neck ten weeks 
prior to this examination.  The examiner noted that magnetic 
resonance imaging (MRI) of the thoracic spine in September 
1998 was within normal limits with no evidence of 
Scheuermann's kyphosis and no evidence of significant 
degenerative change or other abnormality.  MRI of the 
cervical spine dated in September 1998 showed a large, right-
sided central disc herniation at C6-7.  Relevant impressions 
of history of hyperthoracic back pain with history of 
Scheuermann's kyphosis, but no evidence of Scheuermann's at 
that time, and history of anterior cervical fusion for 
herniated nucleus pulposus C6-7 with right arm radicular 
symptoms were noted.  The examiner opined that there was no 
evidence to support the veteran's current complaints of upper 
thoracic and cervical spine pathology being related to his 
right ankle injury.  The examiner also opined that the 
veteran's right shoulder and right arm symptoms were related 
to herniated disc of the cervical spine, not to his fall in 
1988.  The examiner found no evidence of pathology in the 
thoracic spine region.  

VA treatment records dated from 1999 to 2000 demonstrate 
relevant complaints of neck pain. 

Private treatment records from Dr. Luna dated from 1999 to 
2000 demonstrate complaints of headache, neck pain, and back 
pain.  An October 1999 private neurological examination 
reflects an impression of history of cervical herniated disc 
and cervical radiculopathy with continued pain.  The 
physician noted it was difficult to say whether the veteran's 
pain was just post-operative pain, arthritis, or nerve root 
impingement.  

A November 2000 MRI of the cervical spine reflects an 
impression of status post anterior fusion at C6-7 and some 
slight posterior bulging of disc material of C4-5 and C5-6, 
but no significant canal or neural foraminal stenosis 
throughout.

At his December 2000 Board hearing, the veteran testified 
that he first noticed severe back pain during service in 
January 1988.  He stated that he subsequently suffered a fall 
and experienced back pain.  The veteran reported that he was 
told the x-rays showed normal spacing.  He testified to being 
diagnosed with a herniated nucleus pulposus at C6-7 in 1997 
or 1998.  

Upon VA examination dated in October 2001, the veteran 
complained of some diminished range of motion in the neck, 
primarily with left lateral rotation, and intermittent 
episodes of numbness and tingling in the fingers of the right 
hand.  He continued to complain of constant pain in the neck 
and right trapezius region.  The examiner noted that the 
August 1988 service medical record specifically localizing 
the veteran's complaint of back pain to the T6 area was 
consistent with a previous assessment of an intrascapular 
problem.  It was noted that the veteran now localized his 
pain to the C7-T1 region and stated that it was the same pain 
that was present during service.  The examiner noted that 
this conflicted with the record.  Physical examination 
revealed pain to palpation around the C7 region.  The veteran 
also complained of pain to palpation out into the right 
trapezius region.  Neurological examination was noted as 
within normal limits.  Relevant impressions of history of 
thoracic back pain and intrascapular pain, history of 
herniated nucleus pulposus, C6-7, with right arm radicular 
symptoms, status post surgery with minimal residual symptoms, 
were noted.  The examiner opined that the disorder of the 
thoracic spine and cervical spine did not clearly and 
unmistakably pre-exist service.  The examiner further opined 
that it was most likely that the veteran began to develop 
intrascapular upper back pain independent of any injury event 
while in the service.  However, there was no indication of 
neck pain or right arm radicular pain.  The examiner noted 
that the veteran's current symptoms with regard to his neck, 
trapezial region, and right upper extremity were much more 
likely to be the result of a herniated disc than 
intrascapular muscular symptoms noted during service.  It was 
noted that the veteran had no current complaints of 
discomfort around the mid-thoracic region or T6 as referred 
to in the medical record.  The examiner opined that the 
medical records and information were insufficient to causally 
link the veteran's subsequent development of right arm 
radicular symptoms in 1997 to any event 10 years prior.  

In an April 2002 rating action, the RO granted entitlement to 
service connection for hyperthoracic back pain with 
intrascapular pain, evaluated as 10 percent disabling, 
effective from June 2, 1998.  Service connection is also in 
effect for residuals of a fracture of the right ankle, rated 
20 percent from March 10, 1989.  

A July 2002 statement from Dr. Luna indicates that the 
veteran was seen in November 1997 with chronic neck and back 
discomfort and had been seen on a regular basis since with 
acute exacerbations of his chronic baseline pain.  It was 
noted that the veteran had been treated with muscle 
relaxants, non-steroidal anti-inflammatories, and oral 
narcotics.  It was also noted that he had been referred to 
physical therapy.  Private physical therapy records dated in 
2002 demonstrate complaints of constant pain in the cervical 
and upper thoracic region with frequent headaches.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Following a full and thorough review of the evidence of 
record, the Board concludes that service connection for 
anterior cervical fusion for herniated nucleus pulposus C6-7 
with right arm radicular symptoms is not warranted.  The 
veteran's service medical records do demonstrate complaints 
of back pain prior to and after his March 1988 fall.  
Additionally, post-service medical records demonstrate 
complaints of back and neck pain, and service connection for 
hyperthoracic back pain with intrascapular pain was granted 
in an April 2002 rating action.  However, the October 2001 VA 
examiner noted that there was no indication of neck or right 
arm radicular pain during service.  He opined that the 
veteran's current symptoms with regard to his neck, trapezial 
region, and right upper extremity were more likely to be the 
result of a herniated disc than the intrascapular muscular 
symptoms noted during service.  The examiner further opined 
that the medical records and information were insufficient to 
causally like the veteran's subsequent development of right 
arm radicular symptoms in 1997 to military service.  That 
opinion is consistent with the April 1999 VA examiner's 
finding that there was no evidence to relate the veteran's 
current upper thoracic and cervical spine pathology to his 
right ankle injury.  The examiner opined that the veteran's 
right shoulder and arm symptoms were related to a herniated 
disc of the cervical spine and not his fall in 1988.  

Thus, the medical evidence demonstrates no causal connection 
between the veteran's current anterior cervical fusion for 
herniated nucleus pulposus, C6-7, with right arm radicular 
symptoms and any incident of military service.  The Board 
recognizes that some of the private treatment reports of 
record indicate a history of cervical spine injury associated 
with a fall during military service.  However, those 
statements appear to be based upon information reported to 
the physician by the veteran.  A mere history recorded by a 
medical examiner, without an independent basis based on 
review of actual medical records does not constitute 
competent medical evidence.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As noted by the October 2001 VA 
examiner, the veteran currently localized his pain to the C7-
T1 region, and the veteran's statement that it was the same 
pain that was present during service conflicted with the 
record.  

The Board also notes that the veteran's representative has 
requested consideration of the veteran's claim as secondary 
to his service-connected hyperthoracic back pain.  Service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2001).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, competent 
medical evidence must demonstrate that the disabilities are 
causally related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In the present case, the medical evidence does not 
demonstrate or even suggest any causal connection or 
aggravating relationship between the veteran's service-
connected hyperthoracic back pain and his herniated nucleus 
pulposus, C6-7, with right arm radiculopathy.  Furthermore, 
the October 2001 VA examiner opined that the veteran's 
current symptoms with regard to his neck, trapezial region 
and right upper extremity were much more likely to be the 
result of a herniated disc than the intrascapular muscular 
symptoms noted during service.  Thus, the Board finds no 
bases upon which to conclude that the veteran's herniated 
nucleus pulposus, C6-7, with right arm radiculopathy is 
secondary to or aggravated by the veteran's service-connected 
hyperthoracic back pain.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for anterior cervical fusion for herniated 
nucleus pulposus, C6-7, with right arm radicular symptoms as 
the medical evidence demonstrates no etiological link between 
the veteran's herniated nucleus pulposus, C6-7, and military 
service.  The Board further finds that a remand for an 
additional medical examination or opinion is not warranted as 
the veteran has previously been afforded VA examinations and 
the record does not demonstrate any related complaints during 
service, continuity of symptomatology, or an association 
between the current herniated nucleus pulposus and any 
incident of military service or a service-connected 
disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for anterior cervical 
fusion for herniated nucleus pulposus, C6-7, with right arm 
radicular symptoms.  Gilbert v. Derwinski, 1 Vet. App. at 53 
(1990).  





ORDER

Entitlement to service connection for anterior cervical 
fusion for herniated nucleus pulposus, C6-7, with right arm 
radicular symptoms is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

